The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application filed on 08/25/2020, claims 1-20 are pending in the application.

        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3, 7, 11-13 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu., US 2019/0179741 A1.
Regarding claims 1, 11 and 20, Liu teaches a method for operating a controller for controlling a memory device including memory blocks, the method comprising: 
determining candidate blocks based on erase counts of the 5memory blocks (section 0046; 0079, 0086 and section 0088-0089; select a free block in a plane based on a strategy, e.g., based on erase count; A free block with a minimum erase count in each of the planes is selected from the candidates; A block type of each selected free block is decided by a demand and the selected free blocks are combined to be the super block); 
determining a victim block among the candidate blocks (section 0100; 0102-0105; 0107-0108 and section 0127-0130; one or more blocks in a data block group, e.g., data block group 306 of FIG. 3, can be picked or assigned as victim blocks) based on data update counts of logical addresses associated with a plurality of pages in each of the candidate blocks (section 0100 and Fig.4A; the controller can refer to one or more of a list of factors to pick a victim block by a priority and/or a formula. The list of factors can include erase count, quantity of victim blocks in the plane, erase delay time, block type, valid count, read count, and a number of other victim blocks same as the block in a logical to physical table (L2P)); and 

For claim 11, Liu further teaches a controller for controlling a memory device including a plurality of memory blocks (Fig.1 and 2 and section 0049), the controller comprising: a memory suitable for storing data update counts of data stored in the memory device for each logical address and storing an 5erase count for each memory block (section 0046); and a flash translation layer (FTL) (section 0016; The controller can include flash transition layer (FTL) management).
For claim 20, Liu further teaches a memory device including a plurality of memory blocks (Fig.2A and section 0049); and a controller, coupled to the plurality of memory blocks (Fig.1).

Regarding claims 2 and 12, Liu teaches the determining of the candidate blocks based on the erase counts of the memory blocks includes: determining memory blocks as the candidate blocks in 15descending order of the erase counts among the memory blocks (section 0073 and section 0071; The erase information tables 450 and/or 470 can be used to prevent frequently erasing block in a short time, which may cause wear out memory cells seriously. In some cases, "order" or "delay time" can be used as a meter to restrain picking a free block and/or selecting a victim block; FIG. 4B shows an example erase information table 450, which includes erase order, e.g., from 1.sup.st last to 10.sup.th last, and associated weight (%). The smaller the erase order is, the 

Regarding claims 3 and 13, Liu teaches the determining of memory blocks as the candidate blocks in descending order of the erase counts among the memory blocks includes: 20determining memory blocks having lowest erase counts as the candidate blocks (section 0004; 0006 and section 0088; A free block with a minimum erase count in each of the planes is selected from the candidates).
  10 	
Regarding claim 7, Liu teaches further comprising: 25determining a block having a highest erase count among the memory blocks as the destination block (Fig.5B and section 0086; a plane having a maximum erase count of blocks, e.g., Plane#1 in Die#1 of FIG. 5B, can be given up. The planes without the maximum erase count, e.g., Planes #0 and #1 in Die#0 and Plane#0 in Die#1 of FIG. 5B, are selected for the super block).  


Allowable Subject Matter
Claims 4-6, 8-10, 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The limitations not found in the prior art of record include the determining of the victim block among the candidate blocks based on the data update 24counts of the logical addresses associated with the plurality of the pages in each of the candidate blocks 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YI., US 2018/0157586 A1 teaches a data storage device includes a memory device including a plurality of memory regions; and a controller suitable for selecting one or more candidate memory regions among the plurality of memory regions based on erase counts of the plurality of memory regions, determining an adjustment value based on the number of the candidate memory regions, selecting victim memory regions by the number that is equal to or less than the adjustment value among the candidate memory regions, and performing a garbage collection operation to the selected victim memory regions.

           When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the 
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.